DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12.21.2020, 6.30.2021 and 2.7.2022 are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 2.22.2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,873,014 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tulino (Reg. No. 48,317) on 2.22.2022.
The application has been amended as follows: 
In claim 2, delete “the” before “each” in line 1.
In claim 6, delete “the” after “configured to adjust” in line 3.
In claim 7, delete “the” before “each” in line 1.
In claim 9, delete “the” before “each” in line 1 and lines 2-3. Two instances total.
In claim 13, delete “the” before “each” in lines 1-2.
In claim 17, delete “the” after “configured to adjust” in line 3.
In claim 18, delete “the” before “each” in lines 1-2.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) wherein the first optical structure comprises a topmost end higher than the light-emitting unit and lower than the top surface as recited within the context of the claim, and, (claim 12) wherein the light intensity distribution has a maximum value on two sides within an angle range between 40° and 60° with respect to the virtual center line as recited within the context of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7246931 B2 to Hsieh et al. discloses a carrier (202+23) comprising a mirror reflection surface (at 23, “the reflection layer comprises a metal layer, a mirror, other devices or surface with treatments for reflecting light”) and a bottom (bottommost) surface opposite to the mirror reflection surface; a light-emitting unit (201) on the mirror reflection surface; a reflective layer (21, note that Fig. 7B depicts reflection of light; hence, 21 is a reflective layer per MPEP 2111) on the light-emitting unit and having a 
US 20130037748 A1 to Kato et al. a carrier (14) comprising a mirror reflection surface (topmost thereof, “mirror (cup part) 14”) and a bottom surface (bottommost) opposite to the mirror reflection surface; a light-emitting unit (21) on (indirectly) the mirror reflection surface; a reflective layer (23) on (from below and indirectly, https://www.thefreedictionary.com/on) the light-emitting unit and having a top surface and a side surface (Fig. 3(b)); and a first optical element (11) surrounding the light-emitting unit and the reflective layer (Fig. 3(a)).
US 20090045416 A1 to Bierhuizen et al. (Figs. 1 and 10) and US 6498355 B1 to Harrah et al. (Figs. 2 and 7) disclose LEDs arranged in a matrix form on a substrate.
JP 2013115280 A to Takeshita discloses a carrier (1), a light emitting unit (4) on the carrier, a reflective layer (8) on the light emitting unit, and, an optical structure (7) interposed between the carrier and the light emitting unit (Fig. 1).
None of the prior art of record discloses or suggest the claimed inventions of claims 1 and 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Andres Munoz/Primary Examiner, Art Unit 2894